DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTOMECHANICAL MODULE AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Claim/s
Claim 11 is objected to because of the following informalities: “screw p thread art” on line 5 of claim 11.  It appears that “screw thread part” is intended.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 102(a)(1)/(1)(2) as being anticipated by Ono (US 6450646 B1).
Regarding claims 1 and 8, Ono teaches a projector (1), comprising an optomechanical module (6) and a projection lens (8), wherein: the optomechanical module (6) comprises an optomechanical housing (10), a light source (5), and a display element (19a/b/c), wherein: the optomechanical housing (10) comprises at least one heat-dissipation hole (11a, corresponding inlet); the light source (5) is configured to emit an illumination beam and is disposed in the optomechanical housing (10); and the display element (19a/b/c) is disposed in the optomechanical housing (10), is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam, wherein when the optomechanical module (6) operates, the light source (5) generates heat, and the at least one heat-dissipation hole (11a, corresponding inlet) is configured to allow airflow to pass through, so as to dissipate the heat generated by the light source (5); and 
the projection lens (8) is connected to the optomechanical module (6) and is configured to project the image beam outward.
Regarding claims 5 and 12, Ono further teaches an air duct (25) located outside the optomechanical housing (10), wherein a number of the at least one heat-dissipation hole (11a, corresponding inlet) is two, the air duct (25) is disposed at one of the two heat-dissipation holes (11a, corresponding inlet) and is configured to connect to a first external fan (27).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono.
Regarding claims 2 and 9, Ono further teaches at least one detachable filter structure (32), but does not explicitly teach the filter structure disposed in the at least one heat-dissipation hole (11a, corresponding inlet).
Rearranging the filter structure in the at least one heat-dissipation hole does not change the principle of operation of the device or produce any unexpected results.  
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Nishihata (US 20110296803 A1).
Regarding claims 3 and 10, Ono does not explicitly teach the optomechanical housing (10) comprises at least one first engaging member, the at least one filter structure comprises at least one second engaging member corresponding to the at least one first engaging member, and the at least one filter structure is fixed to the optomechanical housing (10) through engaging the at least one first engaging member with the at least one second engaging member.
Nishihata teaches at least one first engaging member (35a), the at least one filter structure (34) comprises at least one second engaging member (screws) corresponding to the at least one first engaging member (35a), and the at least one filter structure (34) is fixed to the optomechanical housing through engaging the at least one first engaging member with the at least one second engaging member (Fig. 6, 8, 11, 12, 15, and 17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ono with Nishihata; because it allows the filter to clean itself thereby reduce maintenance requirement.
Regarding claims 4 and 11, Ono does not explicitly teach the optomechanical housing (10) comprises at least one first screw thread part, the at least one filter structure comprises at least one second screw thread part corresponding to the at least one first screw thread part, and the at least one filter structure is screwed to the at least one first screw thread part through the at least one second screw thread part to be fixed to the optomechanical housing (10).
Nishihata teaches the optomechanical housing (Fig. 6, 8, 11, 12, 15, and 17) comprises at least one first screw thread part (35a), the at least one filter structure (34) comprises at least one second screw thread part (screw) corresponding to the at least one first screw thread part (35a), and the at least one filter structure is screwed to the at least one first screw thread part (35a) through the at least one second screw thread part (screw) to be fixed to the optomechanical housing (Fig. 6, 8, 11, 12, 15, and 17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ono with Nishihata; because it allows the filter to clean itself thereby reduce maintenance requirement.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Katayama (US 20110050435 A1).
Regarding claims 6 and 13, Ono further teaches an internal fan (27) disposed adjacent to the at least one heat-dissipation hole (11a, corresponding inlet).
Ono does not explicitly teach a temperature sensor or a controller, wherein: the temperature sensor is disposed in the optomechanical housing (10) and is close to the display element (19a/b/c); the controller is electrically connected to the temperature sensor; and the internal fan (27) is electrically connected to the controller.
Katayama teaches a temperature sensor (21/23) or a controller (10), wherein: the temperature sensor (21/23) disposed in the optomechanical housing (1) and is close to the display element (3); the controller (10) is electrically connected to the temperature sensor (21/23); and the internal fan (12) is electrically connected to the controller ([0027]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ono with Katayama; because it improves cooling efficiency. 
Regarding claims 7 and 14, Ono does not explicitly teach an alarm, electrically connected to the controller, wherein the alarm comprises a buzzer, a horn, a display light, or a display screen.
Katayama teaches an alarm, electrically connected to the controller, wherein the alarm comprises a buzzer, a horn, a display light, or a display screen ([0028]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ono with Katayama; because it ensures proper maintenance of the system.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20020008852 A1, US 20120151885 A1, US 20120154762 A1, US 20110298994 A1, US 20110298995 A1, US 20110299040 A1, US 20110299041 A1, US 20110037954 A1, US 20110032489 A1, US 6742900 B2, US 6462804 B1, and US 6443575 B1, disclose housing having a hole with a filter/fan adjacent to it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882